Citation Nr: 1045824	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-37 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to September 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2007 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before the Board on his November 
2007 VA Form 9, and was subsequently scheduled for an April 2010 
hearing, however he requested to reschedule his hearing for a 
later date.  In June 2010, the Veteran was sent notice of the 
rescheduled hearing, indicating a new hearing date in July 2010.   
The Veteran failed to appear for the rescheduled hearing.  
Accordingly, the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.702 (2010).

The Board remanded the Veteran's appeal in September 2010.  
However, as there has not been substantial compliance with the 
remand directives, the appeal must be remanded again.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

When the Board last reviewed the case it noted the Veteran's 
contentions that his bilateral hearing loss and tinnitus are due 
to his active service, indicating that he has experienced ringing 
in his ears since service and that his hearing has progressively 
worsened since service.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in order 
for service connection to be granted.  The regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service. Hensley v. 
Brown, 5 Vet. App. 155 (1993).  

In January 2008, the Veteran underwent a VA examination, at which 
time he attributed his hearing loss and tinnitus to noise 
exposure, primarily from the rifle range, during his four months 
of active service.  The examiner opined that it was less likely 
than not that the Veteran's current hearing loss and tinnitus 
might be related to service, specifically, less likely than not 
related to noise exposure in service.         

The Board found the January 2008 VA examination to be inadequate, 
as the rationale provided by the examiner was based only upon the 
Veteran's service treatment records and the examiner did not 
consider the Veteran's reported lay history of tinnitus.  

As per the September 2010 remand directives, the Veteran was 
afforded another VA examination in October 2010.  Upon 
examination and review of the Veteran's claims file, the examiner 
indicated that the audiological evaluation suggests invalid 
results and should not be used for rating purposes; the findings 
do not include numerical pure tone thresholds and each Hz 
indicates "CND," the threshold could not be determined.  The 
examiner noted that the Veteran's February 1968 physical 
induction examination shows right ear hearing within normal 
limits from 500-4000 kHz and left ear within normal limits from 
500-4000 kHz, with 30 db threshold at 3000 kHz.  The examiner 
further noted that the Veteran's September 1968 physical 
separation examination shows hearing within normal limits from 
500-6000 kHz.  The examiner opined that the Veteran's hearing 
loss and tinnitus are less likely than not related to military 
noise exposure, as hearing was within normal limits at discharge.       

The October 2010 VA examination is inadequate, as the rationale 
provided by the examiner is only based upon the Veteran's service 
treatment records, does not consider that service connection for 
hearing loss is not necessarily precluded if the regulation's 
requirements after service (see Hensley, 5 Vet. App. at 155) and 
did not consider the Veteran's reported lay history of tinnitus.    


Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Accordingly, a new medical examination is necessary to 
make a determination in this case.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination in order to determine the 
current nature and likely etiology of any 
hearing disability and tinnitus.  The claims 
folder should be made available to the 
examiner for review.  Any indicated 
evaluations, studies, and tests deemed to be 
necessary by the examiner should be 
accomplished.  

Based on the examination and review of the 
record, the examiner should answer the 
following questions:

(a) Does the evidence of record show that the 
Veteran currently has bilateral hearing loss 
and/or tinnitus? 
(b) If the answer is yes, is it at least as 
likely as not that any currently diagnosed 
hearing loss or tinnitus had its/their onset 
in service?  

In answering this question, the examiner is 
instructed to consider the Veteran's hearing 
loss and tinnitus, as reported by the 
Veteran, based upon his history of noise 
exposure during his four months of active 
service.  The examiner is also instructed to 
consider that Veteran's September 1968 
separation examination, as well as the 
record, which does not demonstrate objective 
findings of hearing loss for approximately 40 
years subsequent to separation from service.   

The examination report should include the 
complete rationale for all opinions 
expressed.

2.  Thereafter, readjudicate the Veteran's 
claim, with application of all appropriate 
laws and regulations including any additional 
information obtained as a result of this 
remand.  If the decision with respect to the 
claim remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


